For the reasons stated in the opinion this day handed down in the companion suit of Lake Charles Stevedores, Inc., et al. v. George G. Streater et al., 6 So.2d 242, it is ordered that the judgment appealed from in this case be and the same is hereby reversed, annulled and set aside and it is further ordered that the suit of the plaintiffs herein as well as the reconventional demand of the defendants be both dismissed, each of the parties being cast with their respective share of the costs. *Page 249